Citation Nr: 1115805	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar spine, currently rated at 10 percent. 

2.  Evaluation of bilateral pes planus, currently noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1981 to July 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that, although the Veteran requested a RO hearing on his November 2006 appeal election form, he specifically withdrew his request via telephone contact in August 2007.  There are no other outstanding hearing requests of record.

The Board notes that the Veteran indicated on his VA Form 9 that he had reviewed the statement of the case and was only appealing the issue of the evaluation of his degenerative disc disease of the lumbar spine.  Nevertheless, the Veteran's representative submitted written argument regarding the claim on a substitute VA Form 646 in October 2009.  On the VA Form 8 completed that same month, the RO certified the pes planus issue as being on appeal.  Thus, the RO is deemed to have waived any deficiencies regarding the timeliness of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the lumbar spine is manifested by painful motion, spasm and curvature of the spine; and no incapacitating episodes of intervertebral disc syndrome prescribed by a physician and requiring treatment by a physician.

2.  There are no objective neurological abnormalities associated with the service-connected degenerative disc disease of the lumbar spine that would warrant a compensable rating.  

3.  The service-connected bilateral pes planus is manifested by moderate impairment due to pain on use.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is 20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  Bilateral pes planus is 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The rating claims arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a VA examination in May 2005.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Although the Veteran's representative has asserted that the examination is too old and is not reflective of the Veteran's level of disability, neither the representative nor the Veteran has pointed to any specific change in the Veteran's level of disability since that time, but have generally asserted that his disabilities are worse than originally rated.  Of course, this is explicit in his disagreement with that rating, and does not imply a change in disability since the examination.  The Veteran has asserted that the examination report does not accurately reflect the condition of his back.  However, this too does not suggest a change in condition, but a general disagreement with the examiner's findings.  As discussed above, the Board finds the examination report to be adequate for evaluation purposes.  In the absence of any specific evidence of a change in condition, the Board finds no reason to obtain a new examination.  Moreover, as will be discussed below, the Board has considered the Veteran's descriptions of his symptoms as competent and credible evidence regarding the level of disability.  

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the United States Court of Appeals for Veterans Claims noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Back Claim

In the November 2005 rating decision, the RO granted service connection and assigned an initial 10 percent rating for degenerative disc disease of the lumbar spine, pursuant to Diagnostic Code 5243, effective August 1, 2005.  

The current spine regulations direct the rater to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).


General Rating Formula

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, the following ratings are available:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and flexion greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less or a combined range of motion of 120 degrees or less due to pain, weakness, fatigue, or incoordination.  In addition, a higher evaluation may be granted if there is spasm resulting in curvature of the spine.

The report of VA examination in May 2005 reveals flexion from 0-90 degrees, with onset of pain noted between 70-90 degrees.  Extension was from 0-30 and pain was noted between 20-30 degrees.  Lateral bending bilaterally was from 0-30 degrees, with pain noted between 25-30 degrees.  Rotation bilaterally was from 0-45 degrees, which did not cause any kind of pain.  Because of pain and impaired endurance, there was a decrease of flexion to 80 degrees, extension to 20 degrees, lateral bending to the left to 20 degrees, and to the right to 25 degrees, and rotation bilaterally remained 0-45 degrees.  There were no spasms noted on evaluation, but the examiner noted a mild lumbar curve reversal.  Posture and gait were normal.  There was no limping, no lifting, no foot drop or foot drag.  The Veteran required no assistive devices.  In the gait pattern, the heel strike, flat foot and takeoff were within normal limits.  There was no pain, and bilateral weightbearing was within normal limits.  There has been no acute flareup in the past one year.  There is no typical mention of any alteration of his work or daily activities.  

The examiner noted that the Veteran was running about one mile daily.  The Veteran countered on the VA Form 9 that had been running this far for the previous month to ensure he could pass his physical, but did not run at any other times due to jarring pain in the lower back with each step.

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination report and in correspondence with VA, the Board concludes that the criteria for a 20 percent evaluation are met.  Here, we are presented with evidence of spasm and curvature of the spine.  See, 38 C.F.R. § 4.7.  

The Board acknowledges the examiner's notation of a mild lumbar curve reversal.  The Veteran's chiropractor also reported a mild dextro-scoliosis.  The Board has considered whether this approximates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, there was no spasm present during the VA examination.  However, the chiropractic examiner documented spasm.  Here, the Board concedes that the Veteran does experience spasms.  Although it would have been better to have an opinion relating the curvature to the spasm, the Board shall not remand for such a limited purpose. 

An evaluation in excess of 20 percent is not warranted.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less.  Here, the clinical evidence establishes that he retains greater functional flexion than 30 degrees.  In fact, when recorded, his flexion was greater than 60 degrees and not otherwise functionally limited by any other factor, to include pain on motion.  While the Veteran asserts that a higher rating is warranted, his statements regarding the degree of impairment, other than asserting that he is worse, are non-specific, and are therefore less probative than the clinical findings made by a skilled professional.  While he objected to the examiner's findings in general, he has not described such symptomatology that would approximate the criteria for a 40 percent rating.  

The Veteran reported on the VA Form 9 that he has areas of spasms and tenderness that cause reduction of normal pain-free movement.  This is conceded.  However, the clinical evidence pertinent to this period, as well as the assertions of the Veteran, do not indicate that there is the functional equivalent of limitation of flexion to 30 degrees or less.  The Veteran has offered no specific statements regarding impairment to this degree.  

The presence of pain, as described by the Veteran, is certainly a component of his low back disability.  However, the May 2005 examination reflects that the Veteran could still attain flexion to 70 degrees before onset of pain.  Moreover, there was no weakness or incoordination, and the Veteran's gait was noted as normal.  

The Veteran has reported that he has ongoing chiropractic treatments to alleviate the pain.  On the VA Form 9, the Veteran described his pain as ranging from minimal or mild to severe.  Again, this is conceded.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The Board notes that all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  

The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to 30 degrees or less.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  As such, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted.  

Formula for Rating IVDS Based on Incapacitating Episodes

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

The report of VA examination in May 2005 reveals no period of incapacitation because of low back pain in the past one year.  Thus, there are no assertions of periods of incapacitation for at least 2 weeks but less than 4 weeks during the past 12 months.  Nevertheless, to qualify as an incapacitating episode under this formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, there is no evidence, including the Veteran's statements, that he has been prescribed bed rest by a physician, and has during such periods been treated by a physician.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine,

Associated Objective Neurologic Abnormalities

The report of VA examination in May 2005 reveals that straight leg raising tests were negative.  L4-L5-S1 sensorimotor findings were intact.  Lasegue's tests were negative.  Knee, medial, hamstring, and ankle jerks were present and symmetrical.  Ankle clonus was absent.  Joint sensation was normal.  There were found to be no symptoms of any radiculitis or pain radiation down the lower extremities.

In sum, there are essentially no clinical findings demonstrating neurological abnormalities.  Moreover, based on the essentially normal clinical findings, and the minimal reports of the Veteran, there appears to be no resulting disability, and thus no basis to assign a compensable rating for any such abnormalities.  


Pes Planus Claim

In the November 2005 rating decision, the RO granted service connection and assigned an initial noncompensable rating for bilateral pes planus, pursuant to Diagnostic Code 5276, effective August 1, 2005.  

Under Diagnostic Code 5276, flatfoot, acquired, is rated as follows:  

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances: 

50% Bilateral;

30% Unilateral.

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:  

30% Bilateral;

20% Unilateral. 

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet: 

10% Bilateral or Unilateral.

Mild; symptoms relieved by built-up shoe or arch support:

Noncompensable.

The Board notes that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating.  The Board must therefore assess how § 4.7 might apply to the claim.  See Wallace v. Shinseki, No. 08-3600, 2010 WL 4351734 (Vet. App. November 2010).

The Board also notes that the criteria at Diagnostic Code 5276 are not clearly stated as either conjunctive or disjunctive.  This is significant because use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  Whereas, use of the disjunctive "or" means that each requirement provides an independent basis to meet the criteria.  In this case, the Board interprets the use of an overall descriptor (i.e., mild, moderate, severe, pronounced) as the true criterion for a particular rating.  The following list of symptoms appear to be examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  In other words, what must be shown for a 10 percent rating is moderate impairment.  The symptoms listed after the word "moderate" are examples of what would constitute moderate impairment in the case of pes planus.  Although stated in different terms, this is not inconsistent with the holding in Wallace.  Thus, we conclude that it is not required that all of the manifestations listed must be shown, as long as the underlying criterion is approximated.  

The current evaluation contemplates a mild condition with symptoms relieved by built-up shoe or arch support.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate impairment with symptoms of the type and degree contemplated by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  

The report of VA examination in May 2005 reveals that the symptoms are the same for each foot.  The Veteran was able to sit, stand and walk and perform his activities of daily life and perform his job satisfactorily well.  The pain in both of the soles was described as very minimal, but the Veteran denied pain in the feet for the prior two years as long as he wears the proper shoes and the proper soft arch supports.

On examination, there was no pain, no weakness, no stiffness, no swelling, no heat, no redness, no fatigability, and no lack of endurance.  There were no symptoms at rest or standing or walking.  There had been no acute fiareups in the prior one year.  His daily activities including running and his occupation were "working fine."  The Veteran's posture and gait were normal.  There was no limping, no lifting, no foot drop or foot drag.  In the gait pattern, the heel strike, flat foot and takeoff were within normal limits.  Bilateral weightbearing was within normal limits.  

The examiner reported that the Veteran is running about one mile daily.  The Veteran countered on the VA Form 9 that had been running this far for the previous month to ensure he could pass his physical, but did not run at any other times due to pain in the lower back.  

There was no plantar fasciitis, contractures, claw toe, hammertoe, or hallux valgus.  The diagnosis was grade 1 pes planus.  He could stand on the toe and the heels within normal limits, there was no pain.  There was no high arch problem.  In the standing position, normal Achilles calcaneal alignment was noted.

In this case, the examiner gave conflicting information regarding whether the Veteran experiences pain.  He stated that "[t]he pain in both of the soles is very minimal."  He then reported that the Veteran denied any pain in the feet as long as he was wearing his proper shoes and arch supports.  He then reported that "[t]here is no pain."  However, the Veteran's representative reported in the March 2011 informal hearing that the Veteran's feet "continue to be painful."  

The Veteran is competent to report his symptoms, including pain.  The Board accepts his account as symptomatology that is of the same type and degree as pain on manipulation and use of the feet.  Therefore, the Board concludes that moderate impairment is shown, and a 10 percent evaluation is warranted.  However, the evidence is not consistent with severe impairment.  There are no symptoms consistent with marked deformity (pronation, abduction, etc.).  Given what was described as minimal pain by the May 2005 examiner, it cannot be concluded that symptoms of the type and degree contemplated as pain on manipulation and use accentuated are shown.  There is also no finding or assertion of symptoms approximating swelling on use, or characteristic callosities.  

Regarding pronounced impairment, there are no findings or assertions of the type and degree contemplated as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Board concludes that there is no pronounced or severe impairment in this case.  Moreover, as none of the criteria for those levels are shown, it cannot be concluded that the criteria for any rating higher than 10 percent are more nearly approximated than those for the 10 percent level.  See 38 C.F.R. § 4.7.

Staged Ratings

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the United States Court of Appeals for Veterans Claims extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, neither disability has significantly changed and uniform evaluations are warranted.

Extraschedular Referral

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

A 20 percent evaluation for degenerative disc disease of the lumbar spine is granted subject to the controlling regulations applicable to the payment of monetary benefits. 

A 10 percent evaluation for bilateral pes planus is granted subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


